Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-26 are currently pending and are being examined.
Claims 18, 19, 21, and 24 have been newly amended.

Response to Arguments
	Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. 
	On pages 7 and 8 of their response, the applicant argues that the prior art of record does not teach a system/method for that performs the claimed limitations “for automated usage-based insurance data sharing.” The examiner respectfully notes that the amendments submitted by the applicant do not provide any functional limitations to the claims. Therefore, the amendments merely recite an intended use and, as a result, are not given patentable weight. In other words, merely stating that the sharing of personal data is terminated “for use in usage based insurance” is ancillary to the functions being performed in the claim (e.g. temporarily terminating sharing of personal data from the vehicle) and does not provide a structural or manipulative difference to the claims. Additionally, the claims do not recite any additional limitations which describe how the claimed functions are implemented in the context of usage-based insurance.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Avary (U.S. Patent No. 10373403) in view of Kohlenberg (U.S. Pre-Grant Publication No. 20150091713) and Osawa (U.S. Pre-Grant Publication No. 20190316921).

	Regarding Claim 18, Avary teaches: 
	A method [for automated usage-based insurance data sharing] comprising: Responsive to receipt of an alert from a likelihood observer system monitoring driving performance… that a current user of the vehicle is no longer operating the vehicle, temporarily terminating sharing of personal data from the vehicle [for use in usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).



	Computing, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of:
	Inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
	A vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
	An driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as acceleration/deceleration trends, breaking use, and pedal pressure [i.e. driving style]. Such information may be compared to historical data regarding a list of multiple authorized operators [see Paragraphs 28-29]); and
	The alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is 

	The combination of Avary and Kohlenberg does not explicitly teach, but Osawa, however, does teach: 
	Responsive to conclusion of the alert, reestablishing sharing of personal data from the vehicle for renewed use in the usage-based insurance for the current user (See at least Paragraph 105-108: Describes a system which temporarily prevents personal information from being shared from a vehicle when the owner is not operating the vehicle. The personal information may resume being shared when the owner regains control of the vehicle. Examiner’s Note: Osawa does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, and Osawa in order to increase user convenience by ensuring that the vehicle is returned to a state in which the owner of the vehicle can use a function using personal information about himself or herself after the vehicle is returned (Osawa: Paragraph 9).

	Regarding Claim 21, Avary teaches:
	A system [for automated usage-based insurance data sharing] comprising: A controller of a vehicle, programmed to execute a data application to perform operations including to (See at least Paragraph 79: See at least Col. 14, Lines 29-34: The system may be implemented with an appropriate controller):
esponsive to receipt of an alert from a likelihood observer system monitoring driving performance… that a current user of the vehicle is no longer operating the vehicle, temporarily terminate sharing of personal data from the vehicle [for use in usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).

	Avary does not explicitly teach, but Kohlenberg, however, does teach:
	Compute, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of:
	Inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
	A vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
	An driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as acceleration/deceleration trends, breaking use, and pedal pressure [i.e. driving style]. Such information may be compared to historical data regarding a list of multiple authorized operators [see Paragraphs 28-29]); and
	The alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is being operated by an unauthorized person (Kohlenberg: Paragraph 10). Using multiple forms of vehicle/driver data increases the effectiveness of conducting this analysis.

	The combination of Avary and Kohlenberg does not explicitly teach, but Osawa, however, does teach: 
	Responsive to conclusion of the alert, reestablish sharing of the personal data from the vehicle [for renewed use in the usage-based insurance for the current user] (See at least Paragraph 105-108: Describes a system which temporarily prevents personal information from being shared from a vehicle when the owner is not operating the vehicle. The personal information may resume being shared when the owner regains control of the vehicle. Examiner’s Note: Osawa does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).


	Regarding Claim 24, Avary teaches:
	A non-transitory computer-readable medium comprising instructions [for automated usage-based insurance data sharing] that, when executed by a processor of a controller of a vehicle, cause the controller to perform operations including to (See at least Paragraph 79: See at least Col. 14, Lines 29-34: Computer-readable medium and controller):
	Responsive to receipt of an alert from a likelihood observer system monitoring driving performance… that a current user of the vehicle is no longer operating the vehicle, temporarily terminate sharing of personal data from the vehicle [for use in usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).




	Compute, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of:
	Inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
	A vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
	An driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as acceleration/deceleration trends, breaking use, and pedal pressure [i.e. driving style]. Such information may be compared to historical data regarding a list of multiple authorized operators [see Paragraphs 28-29]); and
	The alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is 

	The combination of Avary and Kohlenberg does not explicitly teach, but Osawa, however, does teach: 
	Responsive to conclusion of the alert, reestablish sharing of the personal data from the vehicle [for renewed use in the usage-based insurance for the current user] (See at least Paragraph 105-108: Describes a system which temporarily prevents personal information from being shared from a vehicle when the owner is not operating the vehicle. The personal information may resume being shared when the owner regains control of the vehicle. Examiner’s Note: Osawa does not explicitly teach that this process is performed for use in usage based insurance. However, as described above in the examiner’s response to arguments, these statements are merely intended use. Therefore, they have not been given any patentable weight).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, and Osawa in order to increase user convenience by ensuring that the vehicle is returned to a state in which the owner of the vehicle can use a function using personal information about himself or herself after the vehicle is returned (Osawa: Paragraph 9).


	Claims 19, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Avary in view of Kohlenberg and Osawa, and in further view of Rackley (U.S. Pre-Grant Publication No. 20160371788).

	Regarding Claim 19, Avary teaches:
	Purge the vehicle of the personal data (See at least Col. 11, Lines 12-42: A deactivation request is sent to the authentication engine. In response, the customer's account is disassociated with the vehicle, and customer information is wiped from the vehicle); and
	Send a message to current user confirming the purging (See at least Col. 5, Line 55 - Col. 6, Line 3: A notification may be sent to the customer regarding the actions taken [e.g. the disassociation of the customer's account with the vehicle, and the wiping of customer information from the vehicle memory])

	Avary, Kohlenberg, and Osawa do not explicitly teach: 
	Responsive to a policy termination for the vehicle for a current user, terminate sharing of personal data of the current user from a vehicle. However, Avary does teach terminating sharing of personal data from a vehicle responsive to determining that a new user is operating the vehicle (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle).
	On the other hand, Rackley teaches terminating an insurance policy for a vehicle/driver when the driver changes vehicles (See at least Paragraphs 136: When a client [Paragraph 26] changes vehicles, the active DTV (driver-to-vehicle) pairing for that client is modified. This triggers a deactivation of insurance coverage for the original DTV pairing by the IDI module [insurance server])
	Therefore, Avary teaches where determining that a new user is operating the vehicle results in terminating the sharing of personal data. Rackley teaches where determining that a new user is operating the vehicle results in terminating an insurance policy associated with the vehicle. Therefore, the combination of Avary and Rackley teaches that determining that a new user is operating the vehicle 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, Osawa, and Rackley in order to provide increased security to the user by providing an accurate way to determine when personal information should be concealed from the driver of a car.

	Avary, Kohlenberg, and Osawa do not explicitly teach, but Rackley, however, does teach: 
	Send a message to a new user offering usage-based insurance to the new user (See at least Paragraphs 151-153: The insurance carriers may provide insurance quotes to the IDI [insurance data interchange]. The IDI then notifies the client of the available offers).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, Osawa, and Rackley in order to efficiently optimize insurance coverage for the new driver of a vehicle (Rackley: Paragraph 153).

	Regarding Claim 20, Avary teaches:
	Sending a message to the vehicle requesting the purging of personal data (See at least Col. 11, Lines 12-42: A wipe clean command is sent to the vehicle to be deactivated thereby removing customer information from the vehicle which may be associated with present ownership);
Receiving a response from the vehicle confirming the purging (See at least Col. 5, Line 55 - Col. 6, Line 3: A notification may be sent to the customer regarding the removal of customer information from the vehicle memory); and
	Sending the message to the current user and sending the message to the new user responsive to receipt of the response from the vehicle confirming the purging (See at least Col. 6, Lines 4-21: The authentication engine confirms that the prior owner's data has been "wiped" before sending a message to the subsequent owner (buyer). Although Avary does not explicitly state that the customer (seller) receives the message responsive to the vehicle confirming the purging, it would have been obvious that the communication system would receive some form of indication that the vehicle memory was "wiped" before notifying the customer).

	Regarding Claim 22, this claim is rejected under the same rationale as claim 19 described above.

	Regarding Claim 23, this claim is rejected under the same rationale as claim 20 described above.

	Regarding Claim 25, this claim is rejected under the same rationale as claim 19 described above.

	Regarding Claim 26, this claim is rejected under the same rationale as claim 20 described above.






Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan (U.S. Patent No. 10325167): Describes a system for monitoring driver behavior in situations where an individual may drive frequently, but not in a vehicle that they own. This data may be leveraged for usage-based insurance (see Col. 11, Lines 4-11).
Carver (U.S. Pre-Grant Publication No. 20150294422): Describes using various telematics data (e.g. location, miles driven, speeding/braking data, etc.) for usage-based insurance.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696    

/EDWARD CHANG/Primary Examiner, Art Unit 3696